Contract; breach; misdelivery by Government. — Plaintiffs sue to recover damages suffered as the result of the alleged misdelivery by defendant of metal purchased from defendant and identified as Item 28 in the Invitation to Bid, in that defendant is claimed to have delivered material from another lot which did not contain the amount of nickel in the lot *695purchased. On April 14, 1961, the court denied defendant’s motion for summary judgment. On November 3, 1961, the parties entered into a written stipulation of settlement agreeing that judgment might be entered for plaintiffs and against defendant in the amount of $3,000, and on November 9,1961, the court entered judgment in that amount for plaintiffs.